Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO FIFTH AMENDED

AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (herein
called this “Fourth Amendment”), dated as of July 28, 2016 (the “Effective
Date”), is entered into by and among W&T OFFSHORE, INC., a Texas corporation, as
the borrower (the “Borrower”), the various financial institutions parties
hereto, as Lenders, TORONTO DOMINION (TEXAS) LLC, individually and as agent (in
such capacity together with any successors thereto, the “Administrative Agent”)
for the Lenders, and the issuers of letters of credit parties hereto, as issuers
(collectively, the “Issuers”).

W I T N E S S E T H

WHEREAS, the Borrower, the lenders party thereto (collectively, the “Lenders”),
the Administrative Agent, the Issuers and the other parties thereto have
heretofore executed that certain Fifth Amended and Restated Credit Agreement,
dated as of November 8, 2013 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, the parties hereto hereby further intend to amend certain provisions of
the Credit Agreement, in each case on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the undersigned hereby agree as follows:

1. Definitions. Capitalized terms used herein (including in the Recitals hereto)
but not defined herein, shall have the meanings as given them in the Credit
Agreement, unless the context otherwise requires.

2. Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by:

(i) adding the following definitions thereto in appropriate alphabetical order:

“Asset Coverage Ratio” has the meaning provided in Section 7.18.

“Bail-In Action” means the exercise of any Write-Down Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.



--------------------------------------------------------------------------------

“Cash Sweep Date” has the meaning provided in Section 7.17.

“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Administrative Agent which provides for the Administrative
Agent to have “control” (as defined in Section 8-106 of the UCC, as such term
relates to investment property (other than certificated securities or commodity
contracts) or as used in Section 9-106 of the UCC, as such term relates to
commodity contracts, or as used in Section 9-104(a) of the UCC, as such term
relates to deposit accounts).

“Consolidated Cash Balance” means, at any time, the aggregate amount (i.e., the
“book balance”) of cash and Cash Equivalents held by the Borrower and the other
Restricted Persons; provided that the Consolidated Cash Balance shall exclude
(i) any cash or Cash Equivalents set aside to pay royalty obligations, working
interest obligations, production payments, vendor payments, and severance and ad
valorem taxes of the Borrower or any other Restricted Person then due and owing
(or to be due and owing within five (5) Business Days after the Cash Sweep Date
immediately following the date of measurement) to unaffiliated third parties and
for which the Borrower or such other Restricted Person has issued checks or
initiated wires or ACH transfers (or will issue checks or initiate wires or ACH
transfers within five (5) Business Days after the Cash Sweep Date immediately
following the date of measurement), (ii) any cash or Cash Equivalents of the
Borrower or any other Restricted Person constituting purchase price deposits
held in escrow pursuant to a binding and enforceable purchase and sale agreement
with a third party containing customary provisions regarding the payment and
refunding of such deposits, (iii) any amounts with respect to which the Borrower
or such other Restricted Person has issued checks or initiated wires or ACH
transfers and (iv) any cash or Cash Equivalents in Excluded Accounts.

“Early Participation Date” has the meaning assigned to the term “Early
Participation Date” in the Exchange Offer.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

   2   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Excess Cash” has the meaning provided in Section 7.17.

“Exchange” means the exchange of outstanding Bonds for (i) Secured Exchange
Notes, (ii) Unsecured Exchange Notes and/or Third Lien Exchange Notes and (iii)
shares of the Borrower, in each case, pursuant to the Exchange Offer.

“Exchange Conditions” shall mean (A) (i) with respect to the Secured Exchange
Notes that the aggregate principal amount of Secured Exchange Notes for which
Bonds are being exchanged shall not exceed a ratio of twenty two and one-half
cents (22.5¢) of principal amount of Secured Exchange Notes to one dollar ($1)
of principal amount of Bonds tendered by the Early Participation Date or a ratio
of twenty cents (20¢) of principal amount of Secured Exchange Notes to one
dollar ($1) of principal amount of Bonds tendered after the Early Participation
Date and (ii) with respect to the Unsecured Exchange Notes and the Third Lien
Exchange Notes, as applicable, the aggregate principal amount of Unsecured
Exchange Notes or Third Lien Exchange Notes, as applicable, for which Bonds are
being exchanged shall not exceed a ratio of twenty cents (20¢) of principal
amount of Unsecured Exchange Notes or Third Lien Exchange Notes to one dollar
($1) of principal amount of Bonds and (B) that additional consideration for the
Exchange shall not exceed 69 shares of the common stock for each $1,000 of Bonds
exchanged, together with any interest on the Exchanged Bonds accrued from June
15, 2016 to, but not including, the Settlement Date (as such term is defined in
the Exchange Offer).

“Exchange Offer” means the Offer to Exchange any and all outstanding 8.500%
Senior Notes due 2019 (CUSIP No. 92922P AC0 / ISIN US92922PAC05) and
Solicitation of Consents to Proposed Amendments to the Related Indenture dated
July 25, 2016, as amended, modified or extended from time to time.

“Excluded Account” means (a) each deposit account in which all or substantially
all of the deposits consist of amounts utilized to fund payroll, employee
benefit or tax obligations of the Borrower and its Subsidiaries, (b) “zero
balance” accounts, (c) escrow accounts for amounts constituting purchase price
deposits held in escrow pursuant to a binding and enforceable purchase and sale
agreement with a third party containing

 

   3   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

customary provisions regarding the payment and refunding of such deposits, (d)
escrow accounts, trust accounts or fiduciary accounts and (e) cash collateral
accounts permitted under Section 7.2 of the Credit Agreement (including, without
limitation, an account pledged to secure Indebtedness of the type referred to in
clause (m) of the definition of Indebtedness.

“Facility Availability” means at any time the difference of (i) the lowest of
the Borrowing Base, the Aggregate Commitments or the Facility Amount at such
time minus (ii) Revolving Credit Exposure at such time.

“Fourth Amendment” means the Fourth Amendment to Fifth Amended and Restated
Credit Agreement dated as of July 28, 2016, among the Borrower, the Lenders
party thereto, the Administrative Agent and the other Persons party thereto.

“Fourth Amendment Effective Date” means the date on which the conditions set
forth in Section 5 of the Fourth Amendment are satisfied or otherwise waived.

“Liquidity” means at any time the sum of Unrestricted Cash of the Borrower and
the other Restricted Persons plus Facility Availability, all on a consolidated
basis.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for such month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.cmegroup.com, or any successor thereto (as such price
may be corrected or revised from time to time by the NYMEX in accordance with
its rules and regulations).

“1.5 Lien Credit Agreement” means the Senior Secured 1.5 Lien Term Loan Credit
Agreement dated on or about the Fourth Amendment Effective Date in an aggregate
original principal amount of $75,000,000 among the Borrower and the Restricted
Persons party thereto, and [Bank of America] as Administrative Agent, as
amended, restated, replaced, supplemented, modified or refinanced.

“1.5 Lien Facility” means the facility contained in the 1.5 Lien Credit
Agreement.

“1.5 Intercreditor Agreement” means the 1.5 Lien Intercreditor Agreement dated
on or about the Fourth Amendment Effective Date between the Administrative Agent
and the 1.5 Lien Agent (as defined therein), as amended, restated, replaced,
supplemented or modified.

 

   4   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

“1.5 Lien Term Loans” means the term loans issued pursuant to the 1.5 Lien
Credit Agreement, as amended, restated, replaced, supplemented, modified or
refinanced.

“Permitted Holders” means (a) Franklin Advisors, Inc. and its managed funds,
accounts and Affiliates thereof and (b) Tracy W. Krohn, his spouse, Laurie P.
Krohn, and their immediate family and descendants by blood or adoption.

“Revolving Credit Exposure” means at any time the sum of the aggregate
outstanding principal amount of all Loans at such time plus the aggregate Letter
of Credit Outstandings at such time.

“Secured Exchange Notes” means the Borrower’s 9%/10.75% Second Lien PIK Toggle
Notes due 2020 issued pursuant to the Secured Exchange Notes Indenture, as
amended, restated, replaced, supplemented, modified or refinanced.

“Secured Exchange Notes Indenture” means the indenture dated on or about the
Fourth Amendment Effective Date for the Borrower’s Secured Exchange Notes, as
amended, restated, replaced, supplemented, modified or refinanced.

“Strip Price” shall mean, at any time, (a) for the remainder of the then-current
calendar year, the average NYMEX Pricing for the remaining months in such
calendar year, (b) for each of the succeeding three complete calendar years, the
average NYMEX Pricing for the twelve months in each such calendar year, and
(c) for the succeeding fourth complete calendar year and each calendar year
thereafter, the average NYMEX pricing for the twelve months in such fourth
calendar year.

“Test Date” shall have the meaning provided in Section 7.18.

“Third Lien Exchange Notes” means the Borrower’s 8.50%/10.00% PIK Toggle third
lien notes due 2021 issued pursuant to the Third Lien Exchange Notes Indenture,
as amended, restated, replaced, supplemented, modified or refinanced.

“Third Lien Exchange Notes Indenture” means the indenture dated on or about the
Fourth Amendment Effective Date for the Borrower’s Third Lien Exchange Notes, as
amended, restated, replaced, supplemented, modified or refinanced.

“Total Proved PV-10” means, as of any date of determination thereof with respect
to the Oil and Gas Properties described in the most recent Engineering Report
delivered to the Administrative Agent pursuant to this Agreement, the net
present value, determined using a discount rate of ten percent (10%) per annum,
of the future net revenues expected to accrue to

 

   5   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

the Borrower’s and the other Restricted Persons’ collective interest in such Oil
and Gas Properties during the remaining expected economic lives of such Oil and
Gas Properties. Each calculation of such expected future net revenues shall be
made in accordance with the then existing standards of the Society of Petroleum
Engineers, provided that in any event (a) appropriate deductions shall be made
for severance and ad valorem taxes and for operating, gathering, transportation
and marketing costs, required for the production and sale of hydrocarbons from
such Oil and Gas Properties, (b) the pricing assumptions used in determining
Total Proved PV-10 for any Oil and Gas Properties, on any Test Date shall be
based upon the Strip Price, on such Test Date adjusted as determined in good
faith by the Borrower to reflect the Borrower’s and the other Restricted
Persons’ Hedging Contracts and (c) the cash-flows derived from the pricing
assumptions set forth in clause (b) above shall be further adjusted to account
for the historical basis differential in a manner determined in good faith by
the Borrower. The amount of Total Proved PV-10 at any time shall be calculated
on a pro forma basis for dispositions and acquisitions of Oil and Gas Properties
consummated since the date of the Engineering Report most recently delivered
pursuant hereto (provided that, in the case of any such acquisition or
disposition, as the case may be, the Administrative Agent shall have received an
Engineering Report evaluating the proved developed producing properties
attributable to the Oil and Gas Properties subject thereto, which such
Engineering Report may be prepared by the Borrower’s in-house petroleum staff or
by an independent petroleum engineer reasonably acceptable to the Administrative
Agent).

“Unrestricted Cash” means the Consolidated Cash Balance to the extent it is
(i) held in an account subject to a Control Agreement or an Excluded Account and
(ii) not subject of any other Lien other than (a) non-consensual Liens of the
type described in the definition of Excepted Liens, (b) a Lien securing
Indebtedness of the type referred to in clause (m) of the definition of
Indebtedness or (c) a Lien securing the Obligations or other Indebtedness
subject to the Intercreditor Agreement.

“Unsecured Exchange Notes” means the Borrower’s 8.50%/10% Senior PIK Toggle
Notes due 2021 issued pursuant to the Unsecured Exchange Notes Indenture, as
amended, restated, replaced, supplemented, modified or refinanced.

“Unsecured Exchange Notes Indenture” means the indenture dated on or about the
Fourth Amendment Effective Date for the Borrower’s Unsecured Exchange Notes, as
amended, restated, replaced, supplemented, modified or refinanced.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA

 

   6   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

(ii) amending the definition of Alternate Base Rate by adding the following
proviso to the end of the first sentence of such definition:

“provided that in no event shall the Alternate Base Rate at any time be less
than the Applicable Margin.”

(iii) amending and restating the definition of Applicable Margin in its entirety
to the following:

“Applicable Margin” means for any day and with respect to all Loans maintained
as Eurodollar Loans or ABR Loans, the applicable percentage set forth below
corresponding to the Borrowing Base Utilization Percentage:

 

If the Borrowing Base

Utilization Percentage is:

  

Then the Applicable

Margin for

Eurodollar Loans is:

  

Then the Applicable

Margin for ABR

Loans is:

  

Commitment Fee

Rate:

>90%    4.00%    3.00%    0.500% >75%<90%    3.75%    2.75%    0.500% >50%<75%
   3.50%    2.50%    0.500% >30%<50%    3.25%    2.25%    0.500% <30%    3.00%
   2.00%    0.500%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.”

(iv) amending and restating clause (c) of the definition of Change in Control in
its entirety to the following:

“(c) the consummation of any transaction the result of which is that any
“Person” (as defined above) or Group becomes the “beneficial owner” (as such
term is defined in Rule 13d3 and Rule 13d5 under the Exchange Act), in each
case, other than the Permitted Holders, of more than 25% of the outstanding
Voting Stock of the Borrower, provided, however, that no Change in Control shall
have occurred as a result of the consummation of any such transaction if,
immediately following such consummation, Tracy W. Krohn is the beneficial owner
of more than 50% of the outstanding Voting Stock of the Borrower;”

 

   7   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

(v) amending the definition of Defaulting Lender by removing the “or” before
clause (e) and adding the following clause (f) to such definition after clause
(e) in such definition before the phrase “; provided that a Lender”:

“(f) becomes the subject of a Bail-In Action”

(vi) amending and restating the definition of Evaluation Date in its entirety to
the following:

“Evaluation Date” means the following dates:

(a) Each date on or after April 1, 2017, which Required Lenders, at their
option, specify as a date as of which the Borrowing Base is to be redetermined,
provided that each such date must be the first or last day of a current calendar
month and that Required Lenders shall not be entitled to request any such
redetermination more than once during any Fiscal Year;

(b) April 15 and October 15 of each Fiscal Year, beginning April 15, 2017;

(c) The date of each sale of interests in oil and gas properties that would
permit the Administrative Agent and the Lenders to redetermine the Borrowing
Base pursuant to the terms of Section 7.5; and

(d) Each date which the Borrower, at its option, specifies as a date as of which
the Borrowing Base is to be redetermined, provided that each such date must be
the first or last day of a current calendar month and that the Borrower shall
not be entitled to request any such redetermination more than once during any
Fiscal Year.”

(vii) amending and restating the definition of “Revolving Loan Commitment” in
its entirety to the following:

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation to make Revolving Loans pursuant to Section 2.1(c), as such Revolving
Loan Commitment may be reduced, adjusted or terminated from time to time in
accordance with the terms of this Agreement. The amount of each Lender’s
Revolving Loan Commitment as of the Fourth Amendment Effective Date(after giving
effect to the payment described in Section 5(i) of the Fourth Amendment) is the
reduced amount set forth on Schedule 3 to the Fourth Amendment or in the
Schedule following any Assignment and Acceptance to which such Lender is a
party.

 

   8   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

(b) Amendment of Section 2.11(g). Section 2.11(g) of the Credit Agreement is
amended and restated in its entirety to the following:

“(g) Deemed Disbursements; Cash Collateral: (i) Upon either (1) the occurrence
and during the continuation of an Event of Default pursuant to Section 8.1(j) or
the occurrence of the end of the Commitment Period or (2) the declaration by the
Administrative Agent of all or any portion of the outstanding principal amount
of the Loans and other Obligations to be due and payable and/or the commitments
(if not theretofore terminated) to be terminated as provided in Section 8.1, an
amount equal to that portion of Letter of Credit Outstandings attributable to
outstanding and undrawn Letters of Credit shall, at the election of the
applicable Issuer acting on instructions from the Required Lenders, and without
demand upon or notice to the Borrower, be deemed to have been paid or disbursed
by such Issuer under such Letters of Credit (notwithstanding that such amount
may not in fact have been so paid or disbursed), and, upon notification by such
Issuer to the Administrative Agent and the Borrower of its obligations under
this Section, the Borrower shall be immediately obligated to reimburse such
Issuer the amount deemed to have been so paid or disbursed by such Issuer.
(ii) Any amounts received by an Issuer from the Borrower pursuant to this
Section or pursuant to Section 7.17 shall be held as collateral security for the
repayment of the Borrower’s obligations in connection with the Letters of
Credit. All amounts on deposit pursuant to this Section 2.11(g) shall, until
their application to any Obligation or their return to the Borrower, as the case
may be, at the Borrower’s written request, be invested in high grade short term
liquid investments as such Issuer may choose in its sole discretion reasonably
exercised, which interest shall be held by the applicable Issuer as additional
collateral security for the repayment of the Borrower’s Obligations under and in
connection with the Letters of Credit and all other Obligations. Any losses, net
of earnings, and reasonable fees and expenses of such investments shall be
charged against the principal amount invested. No Lender Party shall be liable
for any loss resulting from any investment made by such Issuer at the Borrower’s
request. No Issuer is obligated hereby, or by any other Loan Document, to make
or maintain any investment, except upon written request of the Borrower. At any
time when such Letters of Credit shall terminate and all Obligations to each
Issuer are either terminated or paid or reimbursed to such Issuer in full, the
Obligations of the Borrower under this Section shall be reduced accordingly
(subject, however, to reinstatement in the event any payment in respect of such
Letters of Credit is recovered in any manner from such Issuer), and such Issuer
will return to the Borrower the excess, if any, of (A) the aggregate amount held
by such Issuer and not theretofore applied by such Issuer to any Reimbursement
Obligation over (B) the aggregate amount of all Reimbursement Obligations to
such Issuer, as so adjusted. With respect to cash collateral delivered pursuant
to (A) Section 2.11(g)(i), at such time when all Events of Default shall have
been cured or waived, if the end of the Commitment Period shall not have
occurred for any reason and (B) Section 7.17, if after giving effect to the
return of such cash collateral to the Borrower the Borrower would not have any
obligation to deliver cash collateral to any Issuer pursuant to Section 7.17,
each Issuer shall return to

 

   9   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

the Borrower all amounts then on deposit with such Issuer pursuant to
Section 2.11(g)(i) or Section 7.17, as applicable. Borrower hereby assigns and
grants to each Issuer a continuing security interest in all such collateral
security paid by it to such Issuer, all investments purchased with such
collateral security, and all proceeds thereof to secure its Obligations under
this Agreement, the Notes, and the other Loan Documents, and Borrower agrees
that collateral security and investments shall be subject to all of the terms
and conditions of the Security Documents. Borrower further agrees that such
Issuer shall have all of the rights and remedies of a secured party under the
Uniform Commercial Code as adopted in the State of New York with respect to such
security interest and that an Event of Default under this Agreement shall
constitute a default for purposes of such security interest.”

(c) Amendment of Section 4.2. Section 4.2 of the Credit Agreement is hereby
amended by adding the following clause (g) to the end of such Section 4.2:

“(g) At the time of such borrowing, the Borrower shall believe, in good faith,
that immediately after giving effect to the incurrence of such Loan or the
issuance of such Letter of Credit and the application thereof, if there is or
will be Revolving Credit Exposure outstanding in excess of $5,000,000, that the
Consolidated Cash Balance shall not exceed $35,000,000 as of the immediately
succeeding Cash Sweep Date.”

(d) Amendment to Section 5.18. Section 5.18 of the Credit Agreement is hereby
amended and restated in its entirety to the following:

“Section 5.18. Insurance. Each Restricted Person is keeping and will keep or
cause to be kept insured by financially sound and reputable insurers its
property at all times covering such risks and in such amounts as are customarily
carried, or self-insured, by businesses similarly situated.”

(e) Amendment to Section 5.19. Section 5.19 of the Credit Agreement is hereby
amended and restated in its entirety to the following:

“Section 5.19. Solvency. (A) On the Fourth Amendment Effective Date, after
giving effect to the execution of the Loan Documents by Borrower, the
consummation of the transactions contemplated hereby and the making of each
Loan, the issuance or deemed issuance of each Letter of Credit and the
consummation of the transactions to occur pursuant to the Exchange Offer; and
(B) on any other date on which a Loan is made or a Letter of Credit is issued
and after giving effect to the borrowing of such Loan or the issuance of such
Letter of Credit: (i) the sum of the debt (including contingent liabilities) of
the Borrower and the Restricted Persons, does not exceed the fair value or the
present fair saleable value (in

 

   10   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

each case, on a going-concern basis) of the assets of the Borrower and the
Restricted Persons, on a consolidated basis; (ii) the Borrower and the
Restricted Persons, on a consolidated basis, are able to pay their debts, as
they become due in the ordinary course of business, (iii) the Borrower and the
Restricted Persons, on a consolidated basis, do not intend to incur, or believe
that they will incur, debts (including current obligations and contingent
liabilities) beyond their ability to pay such debt as they mature in the
ordinary course of business and (iv) the Borrower and the Restricted Persons,
taken as a whole, do not have (and do not have reason to believe that they will
have) unreasonably small capital for the conduct of the business in which they
are engaged. For purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.”

(f) Amendment of Article VI. Article VI of the Credit Agreement is hereby
amended by adding the following Section 6.23 to the end of Article VI:

“Section 6.23 Depository Banks. On or before fifteen (15) days after the Fourth
Amendment Effective Date (or such later date as the Administrative Agent shall
agree in its sole discretion) the Borrower shall and shall cause each Restricted
Person to maintain all of its operating accounts, Deposit Accounts and
Securities Accounts (as those terms are defined in the New York Uniform
Commercial Code) with the Administrative Agent or with a Lender and shall cause
such operating accounts, Deposit Accounts and Securities Accounts at all times
to be subject of a Control Agreement; provided, however, in the event the
depositary bank ceases to be the Administrative Agent or a Lender, the Borrower
shall, and shall cause each Restricted Persons to close any such operating
account, Deposit Account or Securities Account within forty-five (45) days (or
such later date as the Administrative Agent may agree to in its sole discretion)
of the date such Person ceases to be a Lender or the Administrative Agent. After
forty-five (45) days after the Fourth Amendment Effective Date (or such later
date as the Administrative Agent shall agree in its sole discretion) , the
Borrower shall not and shall not permit any Restricted Person to open any
operating account or other Deposit Account or Securities Account unless
concurrently with the opening of such account the Borrower or such Restricted
Person, as applicable, shall have delivered to the Administrative Agent a duly
executed Control Agreement in respect of such account; provided, however, in the
event the Borrower or any Restricted Person acquires a Deposit Account or
Securities Account pursuant to an acquisition, the Borrower and each Restricted
Person shall have forty-five (45) days from the date of such acquisition (or
such later date as the Administrative Agent shall agree in its sole discretion)
to (i) close any such acquired Deposit

 

   11   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

Account or Securities Account in the event such account is not held with the
Administrative Agent or a Lender, and (ii) subject any such acquired Deposit
Account or Securities Account to a Control Agreement. The requirements of this
Section 6.23 shall not apply to Excluded Accounts. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent shall not direct disbursements from such Deposit Accounts or Securities
Accounts or prohibit the Borrower from making disbursements from such Deposit
Accounts or Securities Accounts unless an Event of Default has occurred and is
continuing.”

(g) Section 7.1. Section 7.1 of the Credit Agreement is hereby amended by

(i) deleting the word “and” at the end of Section 7.1(j);

(ii) amending and restating Section 7.1(k) in its entirety to the following:

“Indebtedness in respect of Permitted Additional Debt and any refinancing
thereof; provided that (x) immediately after giving effect to the incurrence or
issuance thereof and the use of proceeds therefrom, the Borrower shall be in
compliance with Sections 7.11, 7.14, 7.17, and 7.18; and (y) the Borrowing Base
shall automatically and without any further action from any of the parties
hereto, be reduced with the incurrence of such Indebtedness in an amount equal
to thirty-three percent (33%) of such Indebtedness until such time as the
Borrowing Base is redetermined or otherwise adjusted pursuant to the terms of
this Agreement;”

(iii) by adding the following Sections 7.1(l) and 7.1(m) after Section 7.1(k):

“(l) Indebtedness in respect of the 1.5 Lien Term Loans in a principal amount
not in excess of $75,000,000 and any refinancing thereof, provided that such
Indebtedness is at all times subject to the provisions of the 1.5 Lien
Intercreditor Agreement; and

(m) Indebtedness (A) in respect of the Secured Exchange Notes in a principal
amount not in excess of $202,500,000 plus any interest paid-in- kind thereon and
any refinancing thereof and (B) in respect of the Third Lien Exchange Notes
(provided such Indebtedness in respect of Third Lien Exchange Notes is at all
times subject to the provisions of the Intercreditor Agreement) and/or Unsecured
Exchange Notes in an aggregate principal amount not in excess of $180,000,000
plus any interest paid-in-kind thereon and any refinancing thereof.”

 

   12   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

(h) Amendment of Section 7.2. Section 7.2 of the Credit Agreement is hereby
amended by

(i) deleting the word “and” at the end of Section 7.2(h);

(ii) deleting the “.” at the end of Section 7.2(i) and replacing it with “; and”

(iii) by adding the following Section 7.2(j) after Section 7.2(i):

“(j) Liens securing Indebtedness permitted under Sections 7.1(l) and 7.1(m),
provided that such Liens are at all times subject to the provisions of the 1.5
Lien Intercreditor Agreement and/or the Intercreditor Agreement, as applicable.”

(i) Amendment of Section 7.6. Section 7.6 of the Credit Agreement is hereby
amended and restated in its entirety to the following:

“Section 7.6 Limitation on Distributions; Redemptions and Prepayments of
Indebtedness. No Restricted Person will make any Distribution or will redeem,
purchase, retire, prepay, repay or defease any Indebtedness (other than the
Obligations) prior to the original maturity thereof, except:

 

  (a) Distributions by Subsidiaries of Borrower without limitation to Borrower,

 

  (b) The Borrower may exchange Bonds for (x) the Secured Exchange Notes, (y)
Unsecured Exchange Notes and/or Third Lien Exchange Notes and (z) common equity,
in each case, pursuant to the Exchange Offer,

 

  (c)

That, so long as (1) no Event of Default has occurred and is continuing or would
result therefrom and (2) no Borrowing Base Deficiency has occurred and is
continuing or would result therefrom, (w) the Borrower may pay interest on the
Bonds, the 1.5 Lien Term Loan, the Secured Exchange Notes, the Unsecured
Exchange Notes, the Third Lien Exchange Notes or any Permitted Additional Debt
on the stated, scheduled dates for payment of interest set forth in the
applicable Indenture, the Secured Notes Indenture, the Unsecured Notes
Indenture, the Third Lien Exchange Notes Indenture, the 1.5 Lien Credit
Agreement or the Permitted Additional Debt Document, as applicable; (x) the
Borrower may redeem, repurchase, prepay or defease the Bonds, the 1.5 Term Loan,
the Secured Exchange Notes, the Third Lien Exchange Notes, the Unsecured
Exchange Notes or Permitted Additional Debt (i) on the scheduled maturity date
for the Bonds, the Secured Exchange Notes, the Unsecured Exchange Notes, the 1.5
Lien Term Loan, the Third Lien Exchange Notes or the Permitted Additional Debt,
as applicable, (ii) in the principal amount

 

   13   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

  that is required to be repaid or prepaid under the applicable Indenture, the
1.5 Lien Credit Agreement, the Secured Notes Indenture, the Unsecured Notes
Indenture, the Third Lien Exchange Notes Indenture or the Permitted Additional
Debt Documents, as applicable, on each stated, scheduled date for repayment or
prepayment of principal thereunder or (iii) with the written consent of the
Required Lenders; (y) the Borrower may redeem, repurchase, prepay, repay or
defease all or any portion of the Bonds, the Secured Exchange Notes, the
Unsecured Exchange Notes, the 1.5 Lien Term Loan, the Third Lien Exchange Notes
or the Permitted Additional Debt in an aggregate principal amount equal to or
less than the aggregate principal amount of, as applicable, any new issuance of
senior unsecured notes made in accordance with Section 7.1(h) or any new
incurrence of Permitted Additional Debt made in accordance with Section 7.1(k);
provided, further, however, that with respect to clause (y), (A) the terms of
any such new issuance of senior unsecured notes shall not contain covenants or
events of default that are, taken as a whole, materially more restrictive on the
Borrower than the Existing Senior Notes and (B) the scheduled maturity date of
such new notes shall not be prior to the date that is ninety (90) days after the
Maturity Date; and (z) the Borrower may redeem, repurchase or prepay all or any
portion of the Bonds not exchanged as permitted pursuant to the foregoing
subsection (b) above, provided that (i) the aggregate consideration for all such
redemptions, repurchases and prepayments, shall not exceed $35,000,000, and (ii)
at the time of and after giving effect to any such redemption, repurchase or
prepayment (A) no Loans shall be outstanding, and (B) Letter of Credit
Outstandings shall not exceed $5,000,000, and (iii) at the time of such
redemption, repurchase or prepayment after making any payments required to have
been made pursuant to Section 7.17, the Borrower and the other Restricted
Persons shall have a Consolidated Cash Balance of at least $35,000,000.

(j) Amendment of Section 7.14. Section 7.14 of the Credit Agreement is hereby
amended and restated in its entirety to the following:

“Section 7.14 First Lien Leverage Ratio. The Borrower will not permit its First
Lien Leverage Ratio as of the last day of each Fiscal Quarter ending on or
before June 30, 2017 to be greater than 2.50 to 1.00 and as of the last day of
any Fiscal Quarter ending thereafter to be greater than 2.0 to 1.0.”

(k) Amendment of Section 7.15. Section 7.15 of the Credit Agreement is amended
by deleting such Section in its entirety and replacing it with the following:

“Section 7.15 [Reserved].”

 

   14   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

(l) Article 7 of Credit Agreement. Article 7 of the Credit Agreement is hereby
amended by adding the following Sections 7.17, 7.18 and 7.19 to the end of such
Article 7:

“Section 7.17 Anti-Hoarding Provision. If at the close of business on any
Wednesday (each a “Cash Sweep Date”), (i) there is Revolving Credit Exposure
outstanding in excess of $5,000,000 and (ii) the Borrower and the other
Restricted Persons shall have a Consolidated Cash Balance in excess of
$35,000,000 (the amount in excess of $35,000,000 the “Excess Cash”), then on the
second next Business Day the Borrower will prepay the Loans in an amount equal
to the Excess Cash and to the extent such Excess Cash is in an amount greater
than the total outstanding principal amount of the Loans, Borrower shall use
such cash to cash collateralize Letter of Credit Outstandings as provided in
Section 2.11(g)(ii); provided that notwithstanding the foregoing, the Borrower
shall only be required to make such prepayments and deliver such cash collateral
to the extent necessary such that after giving effect to such prepayment and
delivery of such cash collateral the Revolving Credit Exposure does not exceed
$5,000,000. Each prepayment of Loans pursuant to this Section 7.17 will be
applied as directed by the Borrower, provided that if the Borrower does not
provide instructions for the application of such prepayment, such prepayment
shall be applied first, ratably to any ABR Loans then outstanding, and, second,
to any Eurodollar Loan in order of priority beginning with the Eurodollar Loan
with the least number of days remaining in the Interest Period applicable
thereto and ending with the Eurodollar Loan with the most number of days
remaining in the Interest Period applicable thereto. Each prepayment of Loans
pursuant to this Section 7.17 shall be applied ratably to the Loans included in
the prepaid Loans. Notwithstanding anything to the contrary contained herein or
in any other Loan Document (including, without limitation, Section 3.5), the
parties hereto acknowledge and agree that any prepayment pursuant to this
Section 7.17 shall not (a) be subject to any reimbursement, indemnification or
payment rights under Section 3.5 or (b) require any prior written notice
thereof.

Section 7.18 Asset Coverage Ratio.

 

  (i) The Borrower will not permit, as of any Test Date, the ratio (the “Asset
Coverage Ratio”) of (1) Total Proved PV-10 as of such Test Date to (2) the
outstanding principal amount of the Obligations of the Borrowers and Restricted
Persons as of such Test Date to be less than 1.25 to 1.00.

 

  (ii) For the purposes hereof, “Test Date” means September 30, 2016 and
December 31, 2016.

 

   15   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

Section 7.19 Liquidity. At all times the Borrower and the other Restricted
Persons shall maintain Liquidity of not less than $15,000,000.”

(m) Article 10 of the Credit Agreement is hereby amended by adding the following
Section 10.21 to the end of such Article:

“Section 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-In on any such liability, including, if
applicable:

 

  (i) a reduction in full or part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

(n) Exhibits. Exhibits B, D and G of the Credit Agreement are hereby amended and
restated in their entirety to be as set forth in Exhibits B, D and G,
respectively, of this Fourth Amendment.

3. Borrowing Base. For the period from and including the Fourth Amendment
Effective Date to but excluding the next Evaluation Date, the amount of the
Borrowing Base shall be equal to $150,000,000. Notwithstanding the foregoing,
the Borrowing Base is subject to further adjustments from time to time prior to
the next Determination Date pursuant to the terms of the Credit Agreement, as
amended from time to time.

 

   16   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

4. Representations and Warranties. The Borrower and each Restricted Person (if
any) hereby represents and warrants that after giving effect hereto:

(a) the representations and warranties of the Borrower and such Restricted
Person (if any) contained in the Loan Documents (as amended hereby) are true and
correct in all material respects (unless such representation or warranty is
qualified by materiality, in which event such representation or warranty shall
be true and correct in all respects) on and as of the Fourth Amendment Effective
Date, other than those representations and warranties that expressly relate
solely to a specific earlier date, which shall remain correct in all material
respects as of such earlier date (unless such representation or warranty is
qualified by materiality, in which event such representation or warranty is true
and correct in all respects as of such earlier date);

(b) the execution, delivery and performance by the Borrower and such Restricted
Person (if any) of this Fourth Amendment are within their corporate or limited
liability company powers, have been duly authorized by all necessary action,
require, in respect of any of them, no action by or in respect of, or filing
with, any governmental authority which has not been performed or obtained and do
not contravene, or constitute a default under, any provision of Law or
regulation or the articles of incorporation or the bylaws of any of them or any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or such Restricted Person (if any) or result in the creation or
imposition of any Lien on any asset of any of them except as contemplated by the
Loan Documents other than, in each case, as would not reasonably be expected to
cause or result in a Material Adverse Change;

(c) the execution, delivery and performance by the Borrower and such Restricted
Person of this Fourth Amendment constitutes the legal, valid and binding
obligation of each of them enforceable against them in accordance with its terms
except as such enforcement may be limited by bankruptcy, insolvency or similar
Laws of general application relating to enforcement of creditors’ rights; and

(d) no Default or Event of Default has occurred and is continuing.

5. Conditions to Effectiveness of Amendments.

(a) This Fourth Amendment shall be effective upon receipt by the Administrative
Agent of counterparts of this Fourth Amendment duly executed by the Borrower,
the Administrative Agent and the Required Lenders. The amendments set forth in
Section 2 and the provisions of Section 3 of this Fourth Amendment shall each be
effective on the date on which all of the following conditions in this Section 5
are satisfied (such date, the “Fourth Amendment Effective Date”).

(b) The Administrative Agent shall have received the duly executed 1.5 Lien
Intercreditor Agreement in form and substance reasonably satisfactory to the
Administrative Agent.

 

   17   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a copy of the 1.5 Lien Credit
Agreement and the Loan Documents (as defined therein), the Secured Exchange
Notes Indenture and the Note Documents as defined therein, the Third Lien
Exchange Notes Indenture and the Note Documents as defined therein (if
applicable) and the Unsecured Exchange Notes Indenture and the Note Documents as
defined therein (if applicable) certified by an officer of the Borrower as being
true, correct and complete in all material respects.

(d) The Administrative Agent shall have received a copy of the instruments and
documents required to be delivered pursuant to Section 4.04 of the Intercreditor
Agreement in respect of the 1.5 Term Loans, including a certificate from a
Responsible Officer of the Borrower stating that such 1.5 Lien Term Loans and
the Secured Exchange Notes are permitted to be incurred and secured by the
Secured Debt Documents (as such term is defined in the Intercreditor Agreement)
and that after giving effect to the 1.5 Lien Term Loans, the Priority Lien Debt
(as defined in the Intercreditor Agreement) does not exceed the Priority Lien
Cap (as such term is defined in the Intercreditor Agreement).

(e) The Administrative Agent shall have received a certificate signed by an
Authorized Officer of the Borrower representing and warranting that:

(i) the incurrence of the 1.5 Lien Term Loans and the Secured Exchange Notes is
permitted by the Loan Documents (as such term is defined in the Term Loan Credit
Agreement (as such term is defined in the Intercreditor Agreement));

(ii) the requirements of Section 4.06 of the Intercreditor Agreement have been
satisfied with respect to the 1.5 Lien Term Loans and the Secured Exchange
Notes;

(iii) aggregate outstanding principal amount of the Priority Lien Obligations
(as such terms is defined in the Intercreditor Agreement) after giving effect to
the 1.5 Lien Term Loans does not exceed the Priority Lien Cap (as such term is
defined in the Intercreditor Agreement);

(iv) the 1.5 Lien Term Loans have been designated by the Borrower as Priority
Lien Debt (as such term is defined in the Intercreditor Agreement) in an
officers certificate delivered to the Administrative Agent and to the Second
Lien Collateral Trustee (as such term is defined in the Intercreditor
Agreement); and

(v) the Borrower has delivered the instruments and documents required to be
delivered pursuant to Section 4.04 of the Intercreditor Agreement.

(f) The Exchange shall have been consummated in all material respects in
accordance with the terms of the Exchange Offer and the 1.5 Lien Term Loans, the
1.5 Lien Facility, the Secured Exchange Notes, the Secured Exchange Notes
Indenture, the Unsecured Exchange Notes, the Unsecured Exchange Notes Indenture
and, if applicable, the Third Lien Exchange Notes and the Third Lien Exchange
Notes Indenture shall contain the terms and provisions set forth in the Support
Agreement filed on Form 8-K on

 

   18   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

July 25, 2016 by the Borrower with the SEC with such changes as shall be
reasonably satisfactory to the Administrative Agent and will provide for a
priority lien cap under the 1.5 Lien Intercreditor Agreement of not less than
the greater of $150,000,000 or the Borrowing Base, plus hedging obligations,
bank product obligations, interest and fees.

(g) The Administrative Agent shall have received a customary opinion of Kirkland
& Ellis LLP, counsel for the Borrower in form and substance reasonably
satisfactory to the Administrative Agent, subject to customary exceptions and
qualifications.

(h) The Administrative Agent shall have received a certificate from the
secretary or an Assistant Secretary of the Borrower attaching board resolutions
authorizing this Fourth Amendment, the Exchange, the 1.5 Lien Term Loans, the
Secured Exchange Notes, the Unsecured Exchange Notes (if applicable), the Third
Lien Exchange Notes (if applicable) and the related transactions.

(i) The Administrative Agent shall have received a certificate of the chief
financial officer of the Borrower certifying that concurrently with the
effectiveness of the amendments set forth herein on the Fourth Amendment
Effective Date, holders of Existing Senior Notes have exchanged at least 85% of
the outstanding principal amount of the Existing Senior Notes in accordance with
the Exchange Offer.

(j) Substantially concurrently with the effectiveness of the amendments set
forth herein on the Fourth Amendment Effective Date, the Borrower shall have
made a payment on the outstanding Loans with all of the net cash proceeds (after
customary and reasonable expenses incurred in connection with the issuance
thereof) of the 1.5 Lien Term Loans.

Notwithstanding the foregoing, the Fourth Amendment Effective Date shall not
occur, and the amendments in Section 2 of this Fourth Amendment and the
provisions of Section 3 shall not be effective unless the forgoing conditions
are satisfied (or satisfaction thereof is waived by the Administrative Agent
with the consent of the Required Lenders) on or before October 31, 2016.

6. Ratification; Loan Document. This Fourth Amendment shall be deemed to be an
amendment to the Credit Agreement effective as of the dates set forth herein,
and the Credit Agreement, as hereby amended, is hereby ratified, approved and
confirmed in each and every respect. The Borrower and each other Restricted
Person hereby ratifies, approves and confirms in every respect all the terms,
provisions, conditions and obligations of the Loan Documents (including, without
limitation, all Security Documents) to which it is a party. All references to
the Credit Agreement in any Loan Document or in any other document, instrument,
agreement or writing shall hereafter be deemed to refer to the Credit Agreement
as hereby amended. This Fourth Amendment is a Loan Document.

7. Costs And Expenses. As provided in Section 10.4 of the Credit Agreement, the
Borrower agrees to reimburse the Administrative Agent for all reasonable costs
and expenses incurred by or on behalf of the Administrative Agent (including
attorneys’ fees,

 

   19   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

consultants’ fees and engineering fees, travel costs and miscellaneous expenses)
in connection with this Fourth Amendment and any other agreements, documents,
instruments, releases, terminations or other collateral instruments delivered by
the Administrative Agent in connection with this Fourth Amendment.

8. GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

9. Severability. If any term or provision of this Fourth Amendment shall be
determined to be illegal or unenforceable all other terms and provisions of this
Fourth Amendment shall nevertheless remain effective and shall be enforced to
the fullest extent permitted by applicable Law.

10. Counterparts. This Fourth Amendment may be separately executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
agreement. Any signature hereto delivered by a party by facsimile or electronic
transmission shall be deemed to be an original signature hereto.

11. Successors and Assigns. This Fourth Amendment shall be binding upon the
Borrower and its successors and permitted assigns and shall inure, together with
all rights and remedies of each Lender Party hereunder, to the benefit of each
Lender Party and its successors, transferees and assigns.

12. No Waiver. The execution, delivery and effectiveness of this Fourth
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.

13. 1.5 Intercreditor Agreement. Each Lender, each Issuer and each other Lender
Party by accepting the benefits of the 1.5 Lien Intercreditor Agreement is
deemed to hereby (i) instruct and authorize the Administrative Agent to execute
and deliver such 1.5 Lien Intercreditor Agreement on its behalf, (ii) authorize
and direct the Administrative Agent to exercise all of the Administrative
Agent’s rights and to comply with all of its obligations under such 1.5 Lien
Intercreditor Agreement, (iii) agree that the Administrative Agent may take
actions on its behalf as is contemplated by the terms of such 1.5 Lien
Intercreditor Agreement, and (iv) understand, acknowledge and agree that at all
times following the execution and delivery of the 1.5 Lien Intercreditor
Agreement such Lender, Issuer and other Lender Party (and each of their
respective successors and assigns) shall be bound by the terms thereof.

(The remainder of this page is intentionally left blank.)

 

   20   

-Fourth Amendment to

Credit Agreement-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

BORROWER: W&T OFFSHORE, INC. By:  

/s/ John D. Gibbons

Name:   John D. Gibbons Title:   Senior Vice President and Chief Financial
Officer

 

   S-1   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Administrative Agent By:  

/s/ Wallace Wong

Name:   Wallace Wong Title:   Authorized Signatory

 

   S-2   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Lender By:  

/s/ Wallace Wong

Name:   Wallace Wong Title:   Authorized Signatory

 

   S-3   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Issuer By:  

/s/ Wallace Wong

Name:   Wallace Wong Title:   Authorized Signatory

 

   S-4   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

CIT BANK, N.A., as Lender By:  

/s/ Katya Evseev

Name:   Katya Evseev Title:   Vice President

 

   S-5   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

NATIXIS, as Lender By:  

/s/ Brice Le Foyer

Name:   Brice Le Foyer Title:   Director By:  

/s/ Leila Zomorrodian

Name:   Leila Zomorrodian Title:   Director

 

   S-6   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

NATIXIS, as Issuer By:  

/s/ Brice Le Foyer

Name:   Brice Le Foyer Title:   Director By:  

/s/ Leila Zomorrodian

Name:   Leila Zomorrodian Title:   Director

 

   S-7   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

ZB, N.A. dba Amegy Bank, as Lender By:  

/s/ G. Scott Collins

Name:   G. Scott Collins Title:   Senior Vice President

 

   S-8   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Lender By:  

/s/ Josh Strong

Name:   Josh Strong Title:   Director By:  

/s/ Charles Hall

Name:   Charles Hall Title:   Managing Director

 

   S-9   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Kevin Newman

Name:   Kevin Newman Title:   Authorized Signatory

 

   S-10   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Lender

By:

 

/s/ Marc Graham

Name:

 

Marc Graham

Title:

 

Director

 

   S-11   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ Cliff Vaz

Name:   Cliff Vaz Title:   Vice President

 

   S-12   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:  

/s/ Justin Bellamy

Name:   Justin Bellamy Title:   Director

 

   S-13   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA, LLC, as Lender By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Elizabeth Johnson

Name:

Title:

 

Elizabeth Johnson

Director

 

   S-14   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender By:  

/s/ Robert James

Name:   Robert James Title:   Director

 

   S-15   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender By:  

/s/ Ryo Suzuki

Name:   Ryo Suzuki Title:   General Manager

 

   S-16   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK, USA, as Lender By:  

/s/ Mehmet Barlas

Name:   Mehmet Barlas Title:   Authorized Signatory

 

   S-17   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as Lender By:  

/s/ Kyle Gruen

Name:   Kyle Gruen Title:   AVP

 

   S-18   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

WHITNEY BANK, as Lender By:  

/s/ Liana Tchernysheva

Name:   Liana Tchernysheva Title:   Senior Vice President

 

   S-19   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

IBERIABANK,

as Lender

By:

 

/s/ Moni Collins

Name:

 

Moni Collins

Title:

 

Senior Vice President

 

   S-20   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

REGIONS BANK, as Lender By:  

/s/ Kelly L. Elmore III

Name:   Kelly L. Elmore III Title:   Managing Director

 

   S-21   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

COMERICA BANK, as Lender By:  

/s/ Chad Stephenson

Name:   Chad Stephenson Title:   Vice President

 

   S-22   

-Signature Page to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

SCHEDULE 3

LENDERS SCHEDULE

 

     Revolving Loan
Percentage Share     Revolving Loan
Commitment1  

Lending Office:

    

Toronto Dominion (Texas) LLC

31 West 52nd Street, 20th Floor

New York, New York 10019

Tel:        (212) 827-7600

Fax:       (212) 827-7227

Attn:      Rose Warren

 

(with a copy to:

909 Fannin, Suite 1950

Houston, Texas 77010

Tel:        (713) 653-8211

Fax:       (713) 652-2647

Attn:      Martin Snyder)

     7.724138 %    $ 32,827,586   

Wells Fargo Bank, N.A.

1700 Lincoln Street, 5th Floor

Denver, CO 80203

Tel:        (303) 863-5768

Fax:       (303) 863-2729

Attn:      Taylor Barnette

     7.724138 %    $ 32,827,586   

Morgan Stanley Bank, N.A.

One Pierrepont Plaza

Brooklyn, New York 11201

Tel:        (718) 754-4041

Fax:       (718) 233-2132

Attn:      Michael Gavin

     7.724138 %    $ 32,827,586   

The Bank of Nova Scotia

720 King Street W, 2nd Floor

Toronto, ON M5V 2T3

Tel:        (212) 225-5705

Fax:       (212) 225-5709

Attn:      Ivica Anastasov

     7.586207 %    $ 32,241,379   

Natixis


333 Clay Street, Suite 4340
Houston, Texas 77002
Tel:        (713) 571-8739
Fax:       (713) 583-7300
Attn:      Timothy L. Polvado

     7.586207 %    $ 32,241,379   

 

1  After giving effect to the Fourth Amendment

 

   1   

- Schedule 3 to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

     Revolving Loan
Percentage Share     Revolving Loan
Commitment1   Fifth Third Bank
5050 Kingsley Dr.
Cincinnati, Ohio 45227
Tel:        (513) 358-3614
Fax:       (513) 534-3534
Attn:       Monique Sextro      5.931034 %    $ 25,206,897   

Amegy Bank National Association
4400 Post Oak Parkway #404

Houston, Texas 77027
Tel:        (713) 232-2026
Fax:       (713) 561-0345
Attn:       Charles W. Patterson

     5.931034 %    $ 25,206,897    ING Capital LLC
1325 Avenue of Americas
New York, New York 10019
Tel:        (646) 424-8244
Fax:       (646) 424-8251
Attn:       Frenklin Christian      5.931034 %    $ 25,206,897    Citibank, N.A.
1615 Brett Road, Building III
New Castle, DE 19720
Tel:        (302) 894-6052
Attn:      Loan Administration      4.137931 %    $ 17,586,207   

Capital One, National Association
6200 Chevy Chase Dr.
Laurel, MD 20707
Tel:        (301) 939-5952
Fax:       (301) 953-8692
Attn:       Joy Victorio

 

(with a copy to:
6200 Chevy Chase Dr.
Laurel, MD 20707
Tel:        (301) 939-5954
Fax:       (301) 953-8692
Attn:      Christy Wharton

     4.137931 %    $ 17,586,207   

 

   2   

-Schedule 3 to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

     Revolving Loan
Percentage Share     Revolving Loan
Commitment1   Whitney Bank
4265 San Felipe, Suite 490
Houston, Texas 77027
Tel:        (713) 951-7108
Fax:       (713) 951-7719
Attn:       Shari Jones      3.793103 %    $ 16,120,690   

GE Business Financial Services, Inc.
F/K/A Merrill Lynch Business Financial Services, Inc.
Corporate Financial Services
333 Clay Street Suite 4450

Houston, Texas 77002
Tel:        (713) 951-2324
Fax:       (713) 583-3271
Attn:      Salman Patoli

     3.793103 %    $ 16,120,690   

IBERIABANK
11 E. Greenway Plaza, Suite 2900

Houston, Texas 77046
Tel:        (713) 624-7726
Fax:       (713) 965-0276
Attn:      Cameron Jones

     3.793103 %    $ 16,120,690   

Regions Bank
201 Milan Parkway
Birmingham, AL 35211
Tel:        (205) 420-7725
Fax:       (205) 261-7069
Attn:      Kelsey Davis

 

(with a copy to:
201 Milan Parkway
Birmingham, AL 35211
Tel:        (205) 420-7436
Fax:       (205) 261-7069
Attn:      Valencia Jackson

     3.793103 %    $ 16,120,690   

 

   3   

-Schedule 3 to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

     Revolving Loan
Percentage Share     Revolving Loan
Commitment1  

ABN AMRO Capital USA, LLC

100 Park Avenue
New York, NY 10017
Tel:        (917) 284-6921
Fax:       (917) 284-6697
Attn:      Elsy Garcia

 

(with a copy to:
100 Park Avenue
New York, NY 10017
Tel:        (917) 284-6904
Fax:       (917) 284-6697
Attn:      Glenn Ransier

     3.793103 %    $ 16,120,690   

Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Tel:        (212) 224-4285
Fax:       (212) 224-5197
Attn:      Vanessa Raoul

 

(with a copy to:
227 Park Avenue
New York, NY 10172
Tel:        (212) 224-4393
Fax:       (212) 224-5197
Tracey Watson

     3.793103 %    $ 16,120,690    Goldman Sachs Bank USA
200 West Street
New York, NY 10282
Tel:        (212) 902-1099
Fax:       (917) 977-3966
Attn: gs-sbd-admin-contacts@ny.email.gs.com      3.793103 %    $ 16,120,690   

Comerica Bank
5757 Memorial Drive, 2nd Floor

Houston, TX 77007
Tel:        (713) 507-2022
Fax:       (713) 507-2989
Attn:      Bill Robinson

wbrobinson@comerica.com

     3.448276 %    $ 14,655,172   

 

   4   

-Schedule 3 to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

     Revolving Loan
Percentage Share     Revolving Loan
Commitment1  

Cadence Bank, N.A.
PO Box 1187
Starkville, MS 39760
Tel:        (662) 324-4761
Fax:       (662) 338-5026
Attn:      Katherine Hackett

 

(with a copy to:
PO Box 1187
Starkville, MS 39760
Tel:        (662) 324-4763
Fax:       (662) 338-5025
Attn:      Jennifer Pittman

     2.827586 %    $ 12,017,241    CIT Bank, N.A.
888 E. Walnut Street
Pasadena, CA 91101
Tel:        (626) 535-4878
Fax:       (866) 518-6540      2.758621 %    $ 11,724,138      

 

 

   

 

 

  TOTAL      100.000000 %    $ 425,000,000      

 

 

   

 

 

 

 

   5   

-Schedule 3 to

Fourth Amendment to Credit Agreement-



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING NOTICE

Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of November 8, 2013 (as from time to time amended, supplemented,
restated or otherwise modified, the “Agreement”), by and among W&T Offshore,
Inc. (“Borrower”), Toronto Dominion (Texas) LLC, as Administrative Agent, and
certain lenders (“Lenders”) and letter-of-credit issuing banks from time to time
parties thereto as Issuers (the “Agreement”). Terms which are defined in the
Agreement are used herein with the meanings given them in the Agreement.

Borrower hereby requests a Borrowing of new Loans to be advanced pursuant to
Section 2.2 of the Agreement as follows:

 

Aggregate amount of Borrowing:    $                  Type of Loans in Borrowing:
                        Date on which Loans are to be advanced:   
                     Length of Interest Period for Eurodollar
    Loans (1, 2, 3 or 6 months):                         months

To induce Lenders to make such Loans, Borrower hereby represents, warrants,
acknowledges, and agrees to and with Administrative Agent and each Lender that:

(a) The officer of Borrower signing this instrument is the duly elected,
qualified and acting officer of Borrower as indicated below such officer’s
signature hereto having all necessary authority to act for Borrower in making
the request herein contained (it being agreed and understood that such officer
is signing in his or her capacity as an officer of the Borrower and not in any
individual capacity).

(b) The representations and warranties of Borrower set forth in the Agreement
and the other Loan Documents are true and correct in all material respects
(unless such representation or warranty is subject to a materiality qualifier in
which case such representative or warranty is true and correct) on and as of the
date hereof (except to the extent that the facts on which such representations
and warranties are based have been changed by the extension of credit under the
Agreement), with the same effect as though such representations and warranties
had been made on and as of the date hereof.

(c) There does not exist on the date hereof any condition or event which
constitutes a Default or Borrowing Base Deficiency which has not been waived in
writing as provided in Section 10.1(a) of the Agreement; nor will any such
Default or Borrowing Base Deficiency exist upon Borrower’s receipt and
application of the Loans requested hereby. Borrower will use the Loans hereby
requested in compliance with Section 2.4 of the Agreement.

 

Exhibit B-1



--------------------------------------------------------------------------------

(d) Except to the extent waived in writing as provided in Section 10.1(a) of the
Agreement, Borrower has performed and complied with all conditions to the
borrowing of Loans contained in the Agreement required to be complied with by
Borrower on or prior to the date hereof, and each of the conditions precedent to
borrowing of Loans contained in the Agreement remains satisfied as of the date
hereof.

(e) The Facility Usage, after the making of the Loans requested hereby, will not
be in excess of the Borrowing Base on the date requested for the making of such
Loans.

(f) The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement. The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

(g) At the time of such borrowing, the Borrower shall believe, in good faith,
that immediately after giving effect to the incurrence of such Loan or the
issuance of any Letter of Credit on the date thereof and the application
thereof, that the Consolidated Cash Balance shall not exceed $35,000,000 as of
the immediately succeeding Cash Sweep Date (it being agreed and understood that
no assurances can be given that such result will be obtained).1

The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete in
all material respects (unless such representation or warranty is subject to a
materiality qualifier in which case such representation or warranty is true and
correct) (it being agreed and understood that such officer is signing in his or
her capacity as an officer of the Borrower and not in any individual capacity).

IN WITNESS WHEREOF, this instrument is executed as of                     ,
20        .

 

W&T OFFSHORE, INC.

By:

 

 

 

Name:

 

Title:

 

1  To be included if on such date after giving effect thereto the Revolving
Credit Exposure outstanding is in excess of $5,000,000.

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT D

CERTIFICATE ACCOMPANYING

FINANCIAL STATEMENTS

Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of November 8, 2013 (as from time to time amended, supplemented,
restated or otherwise modified, the “Agreement”), by and among W&T Offshore,
Inc. (“Borrower”), Toronto Dominion (Texas) LLC, as Administrative Agent, and
certain lenders (“Lenders”) and letter-of- credit issuing banks from time to
time parties thereto as Issuers (the “Agreement”). Terms which are defined in
the Agreement are used herein with the meanings given them in the Agreement.

This Certificate is furnished pursuant to Section 6.2(b) of the Agreement.
Together herewith Borrower is furnishing to Administrative Agent and each
Lender, Borrower’s *[audited/unaudited] financial statements (the “Financial
Statements”) as of *[insert date] (the “Reporting Date”). Borrower hereby
represents, warrants, and acknowledges to Administrative Agent and each Lender
that:

(a) the officer of Borrower signing this instrument is the duly elected,
qualified and acting                      of Borrower and as such is Borrower’s
chief financial officer (it being agreed and understood that such officer is
signing in his or her capacity as an officer of the Borrower and not in any
individual capacity);

(b) the Financial Statements are accurate and complete and satisfy the
requirements of the Agreement, in each case, in all material respects;

(c) on the Reporting Date Borrower was, and on the date hereof Borrower is, in
full compliance with the financial covenants set forth in Sections 7.11, 7.14,
7.17 and 7.18 of the Agreement *[except for any non-compliance under Section(s)
                     of the Agreement, which non-compliance *[is/are] more fully
described on a schedule attached hereto];

(d) on the Reporting Date Borrower was, and on the date hereof Borrower is, in
full compliance with the disclosure requirements of Section 6.4 of the
Agreement, and no Default otherwise existed on the Reporting Date or otherwise
exists on the date of this instrument *[except for Default(s) under Section(s)
                     of the Agreement, which *[is/are] more fully described on a
schedule attached hereto]; and

(e) *[Unless otherwise disclosed on a schedule attached hereto,] The
representations and warranties of Borrower set forth in the Agreement and the
other Loan Documents are true and correct on and as of the date hereof (except
to the extent that the facts on which such representations and warranties are
based have been changed by the extension of credit under the Agreement), with
the same effect as though such representations and warranties had been made on
and as of the date hereof.

(f) On the Reporting Date the Consolidated Cash Balance was
$                    .

The officer of Borrower signing this instrument hereby certifies that he has
reviewed the Loan Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in

 

Exhibit D-1



--------------------------------------------------------------------------------

his opinion necessary to enable him to express an informed opinion with respect
to the above representations, warranties and acknowledgments of Borrower and, to
the best of his knowledge, such representations, warranties, and acknowledgments
are true, correct and complete in all material respects (unless such
representation or warranty is subject to a materiality qualifier in which event
such representation or warranty is true and correct) (it being agreed and
understood that such officer is signing in his or her capacity as an officer of
the Borrower and not in any individual capacity).

IN WITNESS WHEREOF, this instrument is executed as of                     ,
20         .

 

W&T OFFSHORE, INC. By:  

 

  Name:   Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ISSUANCE REQUEST

Issuance Request

 

 

 

 

 

 

Attention:                                 

Re: W&T Offshore, Inc.

Ladies and Gentlemen:

This Issuance Request is delivered to you pursuant to Section 2.11(b) of that
certain Fifth Amended and Restated Credit Agreement, dated as of November 8,
2013 (as from time to time amended, supplemented, restated or otherwise
modified, the “Agreement”), by and among W&T Offshore, Inc. (“Borrower”),
Toronto Dominion (Texas) LLC, as Administrative Agent, and certain lenders
(“Lenders”) and letter-of-credit issuing banks from time to time parties thereto
as Issuers (the “Agreement”). Terms used herein have the meanings provided in
the Credit Agreement unless otherwise defined herein or the context otherwise
requires.

The Borrower hereby requests that the Issuer issue a Letter of Credit on [Date]
in the aggregate Stated Amount of                      [and in the form attached
hereto].1

The beneficiary of the requested Letter of Credit will be                     ,
and such Letter of Credit will be in support of the [Provide Description] and
will have a Stated Expiry Date of [Date]. The following documents will be
required upon presentation:

[Provide Description]

Attached hereto is an executed copy of an [Application for Letter of Credit]

To induce the Issuer to issue such Letter of Credit and the Lenders to
participate in such Letter of Credit, Borrower hereby represents, warrants,
acknowledges, and agrees to and with Administrative Agent, the Issuer and each
Lender that:

(a) The officer of Borrower signing this instrument is the duly elected,
qualified and acting officer of Borrower as indicated below such officer’s
signature hereto having all necessary authority to act for Borrower in making
the request herein contained (it being agreed and understood that such officer
is signing in his or her capacity as an officer of the Borrower and not in any
individual capacity).

(b) The representations and warranties of Borrower set forth in the Agreement
and the other Loan Documents are true and correct in all material respects
(unless such representation

 

1 

Include where the Borrower is providing the form of Letter of Credit requested
to be issued.

 

Exhibit G-1



--------------------------------------------------------------------------------

or warranty is subject to a materiality qualifier in which event such
representation or warranty is true and correct) on and as of the date hereof
(except to the extent that the facts on which such representations and
warranties are based have been changed by the extension of credit under the
Agreement), with the same effect as though such representations and warranties
had been made on and as of the date hereof.

(c) There does not exist on the date hereof any condition or event which
constitutes a Default or Borrowing Base Deficiency which has not been waived in
writing as provided in Section 10.1(a) of the Agreement; nor will any such
Default or Borrowing Base Deficiency exist upon Borrower’s receipt and
application of the letter of Credit requested hereby. Borrower will use the
Loans hereby requested in compliance with Section 2.4 of the Agreement.

(d) Except to the extent waived in writing as provided in Section 10.1(a) of the
Agreement, Borrower has performed and complied with all agreements and
conditions in the Agreement required to be performed or complied with by
Borrower on or prior to the date hereof, and each of the conditions precedent to
issuance of a Letter of Credit contained in the Agreement remains satisfied.

(e) The Facility Usage, after the issuance of the Letter of Credit requested
hereby, will not be in excess of the Borrowing Base on the date requested for
the issuance of such Letter of Credit.

(f) The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement. The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

[(g) At the time of such issuance, the Borrower shall believe, in good faith,
that immediately after giving effect to the incurrence of any Loans on the date
hereof or the issuance of such Letter of Credit and the application thereof,
that the Consolidated Cash Balance shall not exceed $35,000,000 as of the
immediately succeeding Cash Sweep Date.1

The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete in
all material respects (unless such representation or warranty is subject to a
materiality qualifier in which event such representation or warranty is true and
correct) (it being agreed and understood that such officer is signing in his or
her capacity as an officer of the Borrower and not in any individual capacity).

 

 

1  To be included if on such date after giving effect thereto the Revolving
Credit Exposure outstanding is in excess of $5,000,000.

 

Exhibit G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Issuance Request to be executed
and delivered by its duly authorized officer this                     day of
                    , 20        .

 

BORROWER: W&T OFFSHORE, INC. By:  

 

  Name:     Title:   Address:   Nine Greenway Plaza     Suite 300     Houston,
TX 70046 Telephone:   (713) 626-8525 Fax:   (713) 626-8527

 

Exhibit G-3